        Case 1:20-cv-00015 Document 10 Filed on 04/15/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                            UNITED STATES DISTRICT COURT                               April 15, 2020
                             SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                BROWNSVILLE DIVISION

DAVID GAMALIEL MARTINEZ,                        §
     Petitioner,                                §
                                                §
v.                                              §     Civil Action No. 1:20-cv-00015
                                                §
LORIE DAVIS, Director, Texas                    §
Department of Criminal Justice,                 §
Correctional Institutions Division,             §
      Respondent.                               §

ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         Before the Court is the “Magistrate Judge’s Report and Recommendation” (“R&R”)
(Docket No. 8) in the above-captioned case. The R&R recommended the following: (1) dismiss
the case without prejudice; and (2) close the case.
         Objections were due March 24, 2020. No objections were filed by either party. A
“clearly erroneous, abuse of discretion and contrary to law” standard of review is appropriate
when there has been no objection to the magistrate’s ruling. United States v. Wilson, 864 F.2d
1219, 1221 (5th Cir. 1989). Finding no clear error, abuse of discretion, or finding contrary to
law, the R&R is ADOPTED.
         As a result, David Gamaliel Martinez’s cause of action against Lorie Davis is
DISMISSED WITHOUT PREJUDICE. The Clerk of the Court is ORDERED to close this
case.



                                                      Signed on this 15th day of April, 2020.



                                                       _________________________________
                                                       Rolando Olvera
                                                       United States District Judge
